IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                          March 11, 2008
                          No. 07-50507
                        Summary Calendar              Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

RAUL LORENZO LEZAMA-LANDEROS

                                     Defendant-Appellant


                         Consolidated with
                           No. 07-50515



UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

RAUL LORENZO LANDEROS

                                     Defendant-Appellant


            Appeals from the United States District Court
                  for the Western District of Texas
                      USDC No. 3:05-CR-2714-2
                    USDC No. 3:06-CR-2236-ALL
                                  No. 07-50507 c/w
                                   No. 07-50515

Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Raul Lorenzo Lezama-Landeros appeals the sentence imposed following
his guilty-plea conviction of being found in the United States without
permission, following removal. He also appeals the sentence imposed following
the revocation of his supervised release for a 2006 misprison of a felony offense.
      Lezama-Landeros contends that the 110-month sentence imposed by the
district court for his illegal reentry offense, which included an upward departure
pursuant to U.S.S.G. § 4A1.3, p.s., is unreasonable because it is greater than
necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a). He
argues that the district court, in imposing his sentence, overstated the
seriousness of his offense because it failed to consider the circumstances
surrounding his illegal reentry. He also argues that the district court relied on
unsubstantiated speculation that his telephone conversations with a jailed friend
signified his continued involvement in criminal activity. Lezama-Landeros’s
arguments do not demonstrate that the sentence was imposed as a result of
procedural error or is unreasonable. See Gall v. United States, 128 S. Ct. 586,
596 (2007); United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. ), cert.
denied, 126 S. Ct. 2954 (2006).
      Lezama-Landeros contends that the sentence imposed by the district court
for the revocation of his supervised release is unreasonable to the extent it was
ordered to run partially consecutive to the sentence imposed for his illegal
reentry offense. He argues that the 110-month sentence imposed for his illegal
reentry was unreasonable and that the grounds underlying that sentence unduly
influenced the district court’s decision to impose a partially consecutive


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
                                No. 07-50507 c/w
                                 No. 07-50515

revocation sentence. This court has not yet determined in the wake of United
States v. Booker, 543 U.S. 220 (2005), the proper standard of review to be applied
to sentences imposed upon the revocation of supervised release. However,
Lezama-Landeros has not shown that his revocation sentence was imposed as
a result of procedural error, is unreasonable, or is plainly unreasonable.
See Gall, 128 S. Ct. at 596; United States v. Hinson, 429 F.3d 114, 120 (5th Cir.
2005); United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).
      AFFIRMED.




                                        3